Citation Nr: 0405468	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  02-22 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to an effective date earlier than October 25, 
1999, for service connection for sinusitis with headache.

2.  Entitlement to an effective date earlier than August 29, 
2001, for a rating of 30 percent for occlusal trauma due to 
bruxism with some temporomandibular joint symptoms.

3.  Entitlement to service connection for incontinence 
claimed as secondary to service connected disability from 
post-operative Cesarean section childbirth.

4.  Entitlement to service connection for reaction to 
morphine.

5.  Entitlement to service connection for ovarian cysts 
claimed as secondary to service-connected disability from 
post-operative Cesarean section scar.

6.  Entitlement to service connection for endometrial 
problems claimed as secondary to service-connected disability 
from post-operative Cesarean section scar.
7.  Entitlement to service connection for early menopause 
claimed as secondary to service-connected disability from 
post-operative Cesarean section scar.

8.  Entitlement to service connection for obesity with low 
back pain claimed as secondary to service-connected 
disability from post-operative Cesarean section scar.


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from March 1985 to 
January 1989.

This matter came before the Board of Veterans Appeals (Board) 
on appeal from a June 2002 rating decision in which the 
Department of Veterans Affairs (VA) regional office (RO) in 
Waco, Texas, awarded an increased rating of 30 percent for 
occlusal trauma due to bruxism with temporomandibular joint 
symptoms, effective from August 29, 2001.  The veteran has 
also appealed the RO's June 2002 rating decision that granted 
entitlement to service connection for sinusitis with 
headaches (also claimed as ear, facial and throat pain) and 
awarded a rating of 30 percent, effective from August 29, 
2001, and denied entitlement to service connection for 
incontinence, ovarian cysts, endometrial problems, early 
menopause, morphine reaction, and obesity with low back pain 
secondary to service-connected disability of post-operative 
Cesarean scar.

In a statement filed in August 2002, the veteran asserted 
that the effective date for an increased rating for 
temporomandibular joint syndrome should be the date of her 
original claim in 1996.  She advised the RO in Waco, Texas, 
as follows:  "At this time I wish to withdraw claims around 
any other than DATE of Claim issue . . . ."
The veteran was provided a statement of the case in October 
2002 that addressed the issues of entitlement to service 
connection for incontinence, ovarian cysts, endometrial 
problems, early menopause, morphine reaction, and obesity 
with low back pain as secondary to service connected 
disability from post-operative Cesarean scar, as well as 
entitlement to an effective date earlier than October 25, 
1999, for service connection for sinusitis with headaches.

I note that the veteran filed a VA Form 9 in December 2002.  
She was provided another statement of the case in January 
2003.  A veterans' service organization that had formerly 
represented the veteran filed an informal hearing 
presentation on the veteran's behalf in May 2003 several days 
after the veteran had revoked its power of attorney.  The VA 
Form 9 filed in December 2002 ostensibly completed her appeal 
of the issues of entitlement to service connection for 
incontinence, ovarian cysts, endometrial problems, early 
menopause, morphine reaction, and obesity with low back pain 
as secondary to service connected disability from post-
operative Cesarean scar, as well as entitlement to an 
effective date earlier than October 25, 1999, for service 
connection for sinusitis with headaches.  The VA Form 9 was 
actually a notice of disagreement on those issues.  However, 
since the appellant had already been provided a statement of 
the case and had filed her appeal and arguments, there is no 
practical benefit in remanding this matter to provide her 
another statement of the case.  Therefore, despite the 
procedural history of this appeal, the Board finds that it 
has jurisdiction to decide the claims stated as issues on the 
first page of this decision.  See Beyrle v. Brown, 9 Vet. 
App. 24 (1996) (veteran had filed a jurisdictionally 
effective notice of disagreement for the purposes of appeal).

The issues of entitlement to service connection for ovarian 
cysts, an endometrial disorder, and obesity with low back 
pain, all claimed as being proximately due to or the result 
of Cesarean section scar, are the subjects of the REMAND that 
follows this decision. 

The veteran has claimed entitlement to service connection for 
a myriad of other disabilities, including ear pain, neck 
pain, hypertension, pneumonia, swelling of the hands and 
feet, diabetes mellitus, shortness of breath, a hearing 
disorder, teeth loss, skin disorders, and nevus birthmark on 
one of her children.  In the RO's June 2002 rating decision, 
she was granted entitlement to service connection for 
Cesarean scar and was awarded a rating of 10 percent.  She 
was denied service connection for these other claims.  

In a statement dated in July 2002, the veteran asserted that 
she had disability from depression and that the onset of her 
depression was during her active service.  The issue of 
entitlement to service connection for depression is REFERRED 
to the RO for appropriate action.


FINDINGS OF FACT

1.  Concerning the issues of entitlement to an effective date 
earlier than October 25, 1999, for service connection for 
sinusitis with headaches, an effective date earlier than 
August 29, 2001, for an increased rating for occlusal trauma 
due to bruxism with temporomandibular joint symptoms, and 
entitlement to service connection for incontinence, morphine 
reaction, and early menopause, all relevant and obtainable 
evidence necessary for a fair and informed decision 
concerning such claims now on appeal has been obtained by VA.  
The veteran has been notified of the evidence that is 
necessary to substantiate these claims and has not submitted 
additional evidence, and has not identified any additional 
evidence to support such claims.

2.  The veteran's claim of entitlement to service connection 
for sinusitis with headache was received by VA on October 25, 
1999.

3.  VA received the veteran's claim for an increased rating 
for occlusal trauma due to bruxism with temporomandibular 
joint symptoms on August 29, 2001.

4.  It is factually ascertainable that the veteran's 
disability from occlusal trauma due to bruxism with 
temporomandibular joint symptoms underwent an increase 
justifying assignment of a rating higher than 20 percent as 
of June 5, 2001.

5.  The veteran has current disability from urinary 
incontinence that is proximately due to or the result of 
service connected disability from Cesarean section childbirth 
scar.

6.  The veteran does not have current disability from a 
reaction to morphine claimed to have occurred during her 
active military service.

7.  The veteran does not have current disability from early 
menopause.


CONCLUSIONS OF LAW

1.  VA's duty to assist in the development of the veteran's 
claims and the notification requirements of the Veterans 
Claims Assistance Act of 2000 have been satisfied.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

2.  An effective date earlier than October 25, 1999, for the 
grant of service connection for sinusitis with headaches is 
not warranted.  38 U.S.C.A. §§ 1110, 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.400 (2003).

3.  An effective date of June 5, 2001, but no earlier, is 
assigned for a 30 percent rating for occlusal trauma due to 
bruxism with temporomandibular joint symptoms.  38 U.S.C.A. 
§§ 1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.400(o)(2), 
4.150, Diagnostic Code 9905, § 20.1100 (2003).

4.  The veteran is entitled to service for incontinence.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2003).

5.  The veteran is not entitled to service connection for 
morphine reaction.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.3310 (2003).

6.  The veteran in not entitled to service connection for 
early menopause, claimed as proximately due to or the result 
of service- connected disability from postoperative Cesarean 
scar.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date for Service Connection for 
Sinusitis with Headache

The RO granted entitlement to service connection for 
sinusitis with headaches in a June 2002 rating decision, 
effective from August 29, 2001.  In a September 2002 rating 
decision, the RO determined that the effective date for 
service connection for sinusitis with headaches was October 
25, 1999.

Except as otherwise provided for in circumstances not 
applicable to this claim, the effective date of an evaluation 
and award of pension, compensation or dependency and 
indemnity compensation based on an original claim will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110 (a) (West 2002); 
38 C.F.R. § 3.400 (2003).  The assignment of effective dates 
for disability ratings is based, in part, on what constitutes 
a claim and when a claim is deemed filed.

In this case, the veteran separated from service in January 
1989.  On October 25, 1999, the RO received a letter from the 
veteran in which she claimed entitlement to service 
connection for "migraines" and sinusitis.  I have 
thoroughly reviewed the record and find no earlier 
communication or action indicating an intent to apply for 
compensation for sinusitis with headaches.

I find that the veteran's claim, adjudicated by the RO as one 
for entitlement to service connection for sinusitis with 
headaches, was received at the RO on October 25, 1999.  As 
the effective date for service connection for a disability is 
generally the date of receipt of the claim, with certain 
exceptions that do not apply to this claim, I find that the 
veteran is not entitled to an effective date prior to October 
25, 1999, for service connection for sinusitis with headache.

II.  Earlier Effective Date for Increased Rating for Occlusal 
Trauma due to Bruxism with Temporomandibular Joint Symptoms.

The veteran was granted entitlement to service connection for 
occlusal trauma due to bruxism with some temporomandibular 
joint symptoms by an April 1996 rating decision from the VA 
RO in Waco, Texas.  She was awarded a rating of 20 percent, 
effective from October 18, 1993-the date of receipt of her 
original claim for this disability.

The veteran disagreed with the original evaluation assigned 
to the rating for occlusal trauma due to bruxism with some 
temporomandibular joint symptoms.  She perfected an appeal to 
the Board.  In a March 2000 decision, the Board denied an 
increased rating for occlusal trauma due to bruxism with 
temporomandibular joint syndrome.  The veteran did not appeal 
that decision by the Board.

In a June 2002 rating decision, the RO awarded an increased 
rating of 30 percent for occlusal trauma due to bruxism with 
temporomandibular joint symptoms, effective from August 29, 
2001.

The veteran contends that she is entitled to an award of a 
rating of 30 percent as early as 1996 for occlusal trauma due 
to bruxism with temporomandibular joint symptoms.

For the reasons and bases discussed below, the Board 
concludes that the veteran is entitled to an effective date 
of June 5, 2001, for a rating of 30 percent for occlusal 
trauma due to bruxism with some temporomandibular joint 
symptoms.

As the veteran did not appeal the Board's March 2000 decision 
that denied a rating in excess of 20 percent for occlusal 
trauma due to bruxism with temporomandibular joint syndrome, 
that decision is final.  38 C.F.R. §  20.1100 (2003).  

As discussed above, the assignment of effective dates for 
disability ratings is based, in part, on what constitutes a 
claim and when a claim is deemed filed.  The regulations 
provide that a veteran's intent to claim a benefit under the 
laws administered by VA may be initiated by an informal 
claim.  An informal claim is any communication or action 
indicating an intent to apply for one or more benefits under 
the laws administered by VA.  38 C.F.R. § 3.155 (2003).

Also as noted above, regulations further provide that the 
effective date of an evaluation and award of compensation 
based on an original claim or claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2003).  However, among the listed 
exceptions to the general rule stated above is the rule which 
applies to increases in disability compensation.  The 
effective date of such an increase will be the earliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date, otherwise the effective date will be the 
date the claim is received or the date entitlement to the 
benefit arose, which ever is later.  38 C.F.R. § 3.400(o) 
(2003).

Therefore, the Board must determine the date, after the 
Board's final decision in March 2000, of the veteran's 
subsequent claim for an increased rating for her service-
connected disability from occlusal trauma due to bruxism with 
temporomandibular joint symptoms.

In February 2001, the veteran filed a claim for service 
connection for sinus, ear, throat and associated dental 
complaints claimed as proximately due to or the result of her 
service-connected disability from occlusal trauma due to 
bruxism with temporomandibular joint symptoms.  I note that 
the veteran filed a claim in July 2000 for a sinus disorder.  
In her February 2001 statement, she elaborated on her 
"pending claim" by stating,

I believe that my sinus, ear, throat, and 
associated dental complaints are a direct 
result of or are related to the trauma to 
my jaw and teeth suffered while on active 
duty in the United States Navy.

Clearly, the veteran was making a claim for secondary service 
connection for sinus, ear, throat, and dental disorders, 
rather than a claim for an increased rating for occlusal 
trauma due to bruxism with temporomandibular joint syndrome.

On August 29, 2001, the RO received correspondence from a 
veterans' service organization that included the veteran's 
claim for an increased rating for her service-connected 
temporomandibular joint syndrome.

After a thorough review of the record, I find no claim or 
other communication from the veteran that indicated an intent 
to claim a higher rating for her service-connected disability 
from occlusal trauma due to bruxism with temporomandibular 
joint symptoms during the period between the Board's final 
March 2000 decision denying an increased rating and the 
correspondence received at the RO on August 29, 2001.

I have considered the veteran's assertions presented in a 
statement dated in August 2002 that she had "pursued TMJD 
and related conditions for years, since the original rating 
in 1996 . . . ."  The veteran queried, "An increase in 
rating should go back to the first date of claim, shouldn't 
it?"  While it is clear that the veteran has pursued a claim 
for a higher rating for her service connected disability from 
occlusal trauma due to bruxism with temporomandibular joint 
syndrome since service connection was granted, her claim for 
a higher rating was finally denied by the Board in March 
2000.  The question now before the Board concerns when, after 
the Board's March 2000 decision, the veteran filed a claim 
for an increased rating for occlusal trauma due to bruxism 
with temporomandibular joint syndrome.

I find that the claim upon which the increased rating of 30 
percent was awarded was filed with the RO on August 29, 2001.  
Although the veteran filed correspondence in May 2001 that 
was interpreted by the RO as a claim for service-connection 
for disabilities claimed as secondary to her service-
connected disabilities, that correspondence is not deemed to 
be a claim for an increased rating for the service-connected 
disabilities.  

Therefore, pursuant to 38 C.F.R. § 3.400, the veteran would 
be entitled to an effective date from August 29, 2001, or as 
much as one year earlier, provided that it is factually 
ascertainable that she had increased disability at such 
earlier date.  

I note that based on the doctrine of benefit of the doubt and 
the findings reported in a letter dated June 12, 2001, the RO 
awarded an increased rating of 30 percent, effective from the 
date of receipt of the veteran's claim on August 29, 2001.  
The rating decision noted that the June 12, 2001 letter did 
not include inter-incisal movement measurements.  
Nonetheless, this letter was apparently the basis upon which 
the 30 percent rating was granted, as the letter indicated 
that the veteran had symptoms diagnosed as internal 
derangement of the right temporomandibular joint, osteogenic 
change of the left temporomandibular joint, cervicaglia, 
cephalgia, bilateral temporomandibular joint capsulitis with 
temporal tendonitis, myospasm, left otalgia, and vertigo.  
Those findings were made during an examination on June 5, 
2001.  This is the date as of which it is factually 
ascertainable that her condition worsened.  I therefore 
conclude, based on the doctrine of benefit of the doubt, that 
the veteran is entitled to an earlier effective date of June 
5, 2001, for occlusal trauma due to bruxism with 
temporomandibular joint syndrome.  That doctrine requires 
resolution of an issue in favor of the claimant when there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of a matter.  38 U.S.C.A. § 5107 (West 1991).  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (benefit of 
the doubt rule must be applied when the evidence is in 
relative equipoise).

III.  Entitlement to Service Connection for Incontinence

The veteran's correspondence received at the RO in August 
2001 communicated an intention to file a claim for 
compensation based on service connection for disability from 
incontinence.  She implied that her claimed disability from 
incontinence was related to abdominal surgery she had in 
1988.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (2003).  Also, disability, which is 
proximately due to, or the result of, a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310 (2003).

In order to prevail on the issue of service connection on the 
merits, 

there must be medical evidence of a 
current disability, see Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); 
medical or, in certain circumstances, lay 
evidence of in-service incurrence or 
aggravation of a disease or injury; and 
medical evidence of a nexus between the 
claimed in-service disease or injury and 
the present disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 
1996), see also Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  

Hickson v. West, 12 Vet. App. 247, 253 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


The veteran's service medical records do not show that she 
had complaints, diagnoses, or treatment of incontinence.  
However, such records show that the veteran delivered a child 
by Cesarean section in March 1987.  The operative reports 
contain no indication of complications or residual 
disability.  At the time of her January 1989 medical 
examination for separation from service, the veteran gave a 
history of bed wetting since the age of 12 years.  She denied 
frequent or painful urination.  An examiner noted that the 
veteran was eight months pregnant and elaborated that most of 
the symptoms that the veteran reported were due to pregnancy.  
The child was expected to be born on February [redacted], 1989.  The 
examiner indicated that the veteran's genitourinary system 
was normal.

The veteran underwent a VA examination in January 2002.  The 
examiner noted that the veteran had urinary incontinence 
approximately two to three times per week.  She denied 
urinary tract infections, burning when urinating, and blood 
in her urine.  She told the examiner that at the time of one 
of her two Cesarean sections, she had to use a catheter for 
two or three days.  On examination, the veteran had some 
suprapubic tenderness.  There was no organomegaly.  There 
were no masses.  Urinalysis was normal.  The reported 
diagnoses included incontinence.  The examiner further 
reported his opinion that 

it was at least as likely as not that the 
patient's problems with incontinence were 
the result of her Cesarean section 
performed in service (emphasis added).  

The examiner had reviewed the claims file and had noted in 
his report that the veteran had had two Cesarean sections.  
The veteran's service medical records show clearly that only 
one such procedure was done during her active service; the 
other procedure was performed approximately seven weeks after 
her separation from service.  Since the examiner stated that 
the claims file was reviewed, it must be assumed that he was 
aware of the fact that one Cesarean section was performed 
during service and one after service, yet he clearly 
attributed the veteran's incontinence to the in-service 
Cesarean section.  Even though the veteran reported that the 
onset of incontinence was after the second Cesarean section, 
the examiner's opinion and the doctrine of benefit of the 
doubt compel the finding in the veteran's favor that her 
incontinence was service incurred.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990) (benefit of the doubt rule must be 
applied when the evidence is in relative equipoise).  

As the evidence in the file contains competent medical 
evidence that the veteran's current complaints of 
incontinence are related to her in-service Cesarean section 
surgery, I conclude that she is entitled to service 
connection for urinary incontinence.

IV.  Service Connection for Morphine Reaction

In a statement received by the RO in December 2001, the 
veteran contended that she had a reaction to morphine that 
was administered during her first Cesarean section surgery 
for childbirth.

For the following reasons and bases, I conclude that the 
veteran is not entitled to service connection for morphine 
reaction.

Service medical records document the Cesarean section 
delivery of the veteran's first child.  However, operative 
summaries do not indicate any complication from 
administration of morphine.  In fact, service medical records 
do not document the administration of morphine or an adverse 
reaction to such drug.  

In a report of an ear, nose and throat examination dated in 
January 2000, it was noted that the veteran had allergies to 
penicillin and sulfa and "sensitivities" to morphine.  
Private and VA medical records dated in 1999 and 2000 
document the veteran's claims that she is allergic to 
morphine.  For example, a report dated in July 1999 indicated 
that the veteran stated that she was allergic to morphine.  
In reports dated in August and October 2000, it was noted 
that the veteran gave a history of allergy from morphine.  
However, there are no records in the claims file that 
indicate that the veteran has current disability from a 
reaction to morphine.


Entitlement to service connection for morphine reaction was 
denied by the RO's June 2002 rating decision.  The RO's 
rating board noted that service medical records did not 
document a reaction to morphine.  Entitlement to service 
connection for morphine reaction was denied because the 
veteran's claim for morphine reaction was not related to the 
veteran's service-connected condition of post-operative 
Cesarean section scar, nor was there any evidence of such 
disability during service.

After a thorough review of the evidence in the claims file, I 
do not find any evidence documenting the veteran's assertion 
that she had a reaction to morphine during her active 
military service, or any competent medical evidence 
indicating that she has current disability from a reaction to 
morphine in service.  Although she maintains that she is 
allergic to morphine, the allergy, if it exists, is not a 
current disability.  Acute allergic manifestations subsiding 
on the absence or removal of the allergen are generally to be 
regarded as acute disease, healing without residuals.  The 
determination as to service incurrence or aggravation must be 
on the whole evidentiary showing.  38 C.F.R. § 3.380 (2003).

In this case, the evidence as a whole does not show that the 
veteran incurred a disease or injury in service due to a 
reaction to morphine.  Nor is it shown that she has had 
continuous or chronic symptoms of a reaction to morphine 
after her separation from service.  Finally, there is no 
showing that she has current disability from a reaction to 
morphine.  Therefore, I conclude that the veteran is not 
entitled to service connection for morphine reaction.

V.  Service Connection for Early Menopause

The veteran contends that she has current disability from 
early menopause.  She attributes this perceived disability to 
the Cesarean section operation she had in service.

Service medical records show that the veteran had heavy post-
partum bleeding for several weeks after the birth of her 
first child via Cesarean section.  She also had bleeding 
during her second pregnancy.  The veteran was pregnant at the 
time of her separation from service.  At the time of her 
medical examination for separation from service, the veteran 
gave a history of change in menstrual pattern.  An examiner 
elaborated that most of the veteran's symptoms were secondary 
to pregnancy.  The report of the medical examination for 
separation indicates that a genitourinary examination was 
normal.  

The veteran underwent a VA gynecological examination in 
January 2002.  The examiner noted that the examination 
request mentioned early menopause.  However, the veteran told 
the examiner that she was still having menses, although 
irregularly.  She was having heavy periods during these 
times, lasting from three to five days.  The examiner stated 
that the veteran was not in menopause.  Under the caption of 
"Diagnoses", the examiner listed "No evidence of 
menopause."

As the evidence shows that the veteran is not menopausal, I 
find that she does not have current disability from early 
menopause.  Absent a showing of current disability, I 
conclude that the veteran is not entitled to service 
connection for early menopause.

VI.  Applicability of and Compliance with VCAA

The Veterans Claims Assistance Act of 2000 became effective 
on November 9, 2000.  The VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (hereinafter 
referred to as the Court) in Morton v. West, 12 Vet. App. 477 
(1999) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  This law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA was implemented with the adoption of new 
regulations.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  However, the regulations add nothing 
of substance to the new legislation and the Board's 
consideration of the regulations does not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  The Court has held that in a claim for an 
earlier effective date, it was error for the Board not to 
mention and discuss the notice requirements of the VCAA.  See 
Huston v. Principi, 17 Vet. App. 195 (2003). 

Under the VCAA, VA has the duty to notify a claimant of the 
evidence necessary to support a claim, to assist in the 
development of a claim, and to notify a claimant of VA's 
inability to obtain certain evidence.  These duties are 
discussed in detail below.

VA has a duty to notify the appellant and his or her 
representative, if any, of information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002).  Upon submission of a substantially complete 
application, VA must notify the claimant of information and 
lay or medical evidence needed to substantiate the claim, and 
must notify the claimant of what portion of that information 
and evidence is his or her responsibility, and what is VA's 
responsibility.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2003).  The United States Court of Appeals for 
Veteran Claims' (Court's) decision in Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. Jan. 13, 2004) held, in part, that 
a VCAA notice must also request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).   

In this case the veteran has been so notified by a letter 
from the RO in November 2001 that explained generally the 
elements needed to support a claim for service connection, 
advised the veteran what information was needed, and advised 
her to tell the RO about any additional information or 
evidence that she wanted the RO to try to get.  In a response 
in December 2001, the veteran did not identify additional 
sources of information or evidence.  Concerning the claims 
addressed in this decision, the veteran has been informed of 
the evidence necessary to substantiate those claims by the 
RO's June 2002 rating decision, and the statements of the 
case, which contain the regulations adopted by VA pursuant to 
VCAA, and the regulations pertaining to the assignment of 
effective dates for awards of compensation, and the 
regulations pertaining to the grant of entitlement to service 
connection.  On the issues decided in this decision, there 
was no indication that the veteran has any further evidence 
to present, nor did the veteran identify the source of any 
evidence pertinent to her claims.  

Although the VCAA notice letter that was provided to the 
veteran did not contain the "fourth element," the Board 
finds that she was otherwise fully notified of the need to 
give to VA any evidence pertaining to her claims.  For 
example, the December 2001 letter did tell her what evidence 
was needed to substantiate the claims and did advise her that 
she could submit that evidence herself directly to the RO.  
She was given additional opportunities following the 
statement of the case and certification of her appeal to the 
Board to submit evidence.  All the VCAA requires is that the 
duty to notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  In 
this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.   

The Court also held in Pelegrini, supra, that a VCAA notice 
as required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, by letter dated in November 2001, the veteran was 
advised of the notice and duty to assist requirements of the 
VCAA and was further advised generally of the elements 
necessary to establish these claims.  She was advised of the 
information and evidence that she should provide and was 
provided forms to identify the source of and authorize the 
release of other evidence.  The AOJ's adjudicatory action was 
made after this notice.  Therefore, VA complied with the 
holding of Pelegrini with respect to the timing of the VCAA 
notification.

Under 38 C.F.R. § 3.159(b) (2003), VA's duty to assist in the 
development of a claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  Concerning the claims 
herein decided, the RO has obtained all relevant records 
identified by the veteran or otherwise evident from the 
claims folder.

Except for her claims that are the subjects of the remand 
that follows this decision, the veteran has not asserted that 
there are private treatment records that have not been 
obtained and considered and that pertain to her claims for 
earlier effective dates, or for service connection for 
morphine reaction or early menopause.  The veteran has had 
several opportunities to identify sources of evidence, 
including the claims she filed, her Notice of Disagreement, 
and her substantive appeal, and the many statements she has 
filed.  The RO has obtained records identified by the veteran 
that pertain to the claims decided by this decision.  The 
veteran has not provided information concerning pertinent 
additional evidence that has not been obtained.  

Under 38 C.F.R. § 3.159(c)(4) (2003), VA must provide a 
medical examination or obtain a medical opinion in 
compensation claims when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  
The veteran has been afforded appropriate VA examination 
concerning her claim for service connection for early 
menopause.  The Board finds that further VA examinations are 
not necessary concerning the claims herein decided.

In this case, VA has satisfied its duty to notify the veteran 
of evidence necessary to substantiate the claims and to 
assist the veteran in obtaining records and providing medical 
examinations.  The revised regulation concerning VA's duty to 
notify claimants of inability to obtain records under the 
VCAA, 38 C.F.R. § 3.159(e) (2003), is applicable to any claim 
for benefits received by VA on or after November 9, 2000, as 
well as to any claim filed before that date but not decided 
by VA as of that date.  See 66 Fed. Reg. 45,620 and 45,631-
45,632 (Aug. 29, 2001).  VA has not been unable to obtain any 
pertinent records identified by the veteran or otherwise 
identified in the claims file.  Therefore, VA has no duty to 
notify the veteran of inability to obtain evidence.


ORDER

An effective date prior to October 25, 1999, for entitlement 
to service connection sinusitis with headaches is denied.

Assignment of an effective date of June 5, 2001, for a 30 
percent rating for occlusal trauma due to bruxism with 
temporomandibular joint syndrome is granted, subject to the 
laws and regulations pertaining to the payment of monetary 
benefits.

Entitlement to service connection for incontinence is 
granted.

Entitlement to service connection for morphine reaction and 
early menopause is denied.

REMAND

The remaining claims before the Board that have not been 
decided in this decision are entitlement to service 
connection for ovarian cysts, an endometrial disorder, and 
obesity with low back pain, all claimed as due to service-
connected disability from post-operative Cesarean scar.

During the January 2002 VA gynecological examination, the 
examiner noted the veteran's assertion that she had been 
diagnosed in 1992 with ovarian cysts during private medical 
treatment through Kaiser Permanente in Portland, Oregon.  My 
review of the record does not indicate that records of such 
treatment have been obtained or that the RO has attempted to 
obtain such records.  

It is noteworthy that a computed tomography (CT) scan in 
December 1999 showed calcific densities in the distal left 
uretur and smaller densities elsewhere in the veteran's 
pelvis thought to be phleboliths (vascular calcifications).  
A CT in August 2000 showed that the veteran's uterus was 
deviated slightly to the left.  While the record contains no 
medical finding that such results are indicative of ovarian 
cyst or endometriosis, further medical inquiry is necessary 
to fairly decide the veteran's claims.  

I further note that during the January 2002 VA skin 
examination the examiner noted a very large transverse scar 
in the suprapubic area that was slightly tender to palpation.  
With this finding, I do not find the veteran's claim of 
entitlement to service connection for obesity with back pain 
secondary to service-connected Cesarean scar inherently 
implausible.  Further medical inquiry is necessary to fairly 
decide her claim.

Pursuant to this remand, the RO may be scheduling VA 
examinations.  The veteran is hereby notified that it is her 
responsibility to report for the examinations and to 
cooperate in the development of her claims.  The consequences 
of failure to report for VA examination without good cause 
may include denial of the claim.  38 C.F.R. §§ 3.158 and 
3.655 (2003).

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any further action is required on the veteran's part.

Accordingly, the issues of entitlement to service connection 
for ovarian cysts, an endometrial disorder, and obesity with 
low back pain, claimed as secondary to service-connected 
disability from post-operative Cesarean scar are remanded for 
the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
(VA, private or other) that have treated 
or medically examined the veteran for 
ovarian cysts, an endometrial disorder, 
and/or obesity with low back pain since 
her separation from service.  The veteran 
should be requested to provide the 
approximate dates of treatment.  Ask that 
she complete a release authorizing VA to 
request her 1992 treatment records from 
Kaiser Permanente.

The RO should take all necessary steps to 
obtain any pertinent records that are not 
currently part of the claims folder and 
associate them with the claims folder.

2.  The RO must review the claims file and 
ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  The RO should ensure that VCAA 
notice obligations have been satisfied in 
accordance with that law and applicable 
legal precedent.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  

3.  After obtaining any available 
additional evidence identified by the 
veteran, schedule her for VA genitourinary 
and gynecological examinations to 
determine if she has current disability 
from ovarian cysts and/or an endometrial 
disorder.  The claims folder should be 
made available to and reviewed by the 
examiner(s).  All indicated tests and 
diagnostic studies should be performed.  
If the veteran has disability from ovarian 
cysts or an endometrial disorder, the 
examiner(s) should express an opinion 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that any such disability identified was 
incurred in service, or related to a 
disease or injury incurred in service 
(such as the Cesarean section and/or 
residual scarring).

4.  After obtaining any available 
additional evidence identified by the 
veteran, schedule her for a VA examination 
to determine if her claimed disability 
from obesity with low back pain is related 
to her service-connected disability from 
post-operative Cesarean scar.  The claims 
folder should be made available to and 
reviewed by the examiner(s).  All 
indicated tests and diagnostic studies 
should be performed.  If the veteran has 
disability from obesity with low back 
pain, the examiner should express an 
opinion whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that any such disability 
identified was incurred in service, or 
related to a disease or injury incurred in 
service (such as the Cesarean section 
and/or residual scarring).

5.  Thereafter, the RO should adjudicate 
the claims for service connection for 
ovarian cysts, an endometrial disorder, 
and obesity with back pain, all claimed 
as secondary to service-connected 
disability from post-operative Cesarean 
scar.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



